DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, in the “a receive RF coil assembly” section, “the at least one RF pulse” lacks antecedent basis, rendering the scope of the claim unclear.  A similar issue is present in claim 13.  For purposes of the present examination “the at least one RF signal” is presumed to have been intended.  Correction is required.




	In claim 1, in the “a control unit” section, “the gradient coils” lacks antecedent basis, rendering the scope of the claim unclear.  A similar issue is present in claim 13.  For purposes of the present examination “the gradient coil assembly” is presumed to have been intended.  Correction is required.

	Claims 2-12 and 14-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claims 1 and 13, in addition to any further 112(b) grounds of rejection set forth below.

	Claim 3 recites “wherein the first set of electrical connectors are separated from the underlying radial layer by electrical insulation material”, whereas claim 1 recites “a first set of conductors embedded solely in the radial layer”.  The recitation of claim 3 requiring the first set of electrical conductors to be separated from the underlying layer appears to be inconsistent with the recitation of claim 1 requiring the first set of electrical conductors to be embedded solely in the radial layer.  Clarification is required so that the scope of the claim is clear.



	In claim 10, “the gradient amplifier” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination it is presumed that claim 10 was intended to depend from claim 8.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0074942 to Hollis et al. (Hollis).

	Regarding claim 1, Hollis discloses a magnetic resonance (MR) imaging system, comprising:
	a housing having a bore shaped and sized to accommodate at least a portion of a subject (Hollis, Fig. 1 and paragraphs 16-21, bore 46 of a housing for accommodating patient);
	a main magnet accommodated by the housing and configured to generate a volume of magnet field suitable for forming MR imaging over a region located within the bore and covered by the volume of magnetic field (Hollis, e.g., Fig. 1 and paragraphs 16-21, superconducting magnet 12 of the housing);
	a transmit radio frequency (RF) coil assembly configured to transmit at least one RF signal into the portion of the subject (Hollis, e.g., Fig. 1 and paragraphs 16-21, those portions of RF transmit coil 20 arranged to transmit magnetic pulses);
	a receive radio frequency (RF) coil assembly configured to, in response to the at least one RF pulse, receive MR signals emitted from the portion of the subject (Hollis, e.g., Fig. 1 and paragraphs 16-21, those portions of RF transmit coil 20, e.g., receive coil elements, for detecting MR pulses from the patient; additionally or in the alternative, receive surface coil (described in paragraph 20 but not shown in Fig. 1) for detecting MR pulses from the patient);
	a gradient coil assembly comprising (i) windings of coils arranged in a radial layer (Hollis, e.g., Fig. 1 and paragraphs 16-21, magnetic gradient coils 18 are arranged in a radial layer; also see Figs. 2-5 and paragraphs 22-29; Figs. 2-3, for and (ii) a first set of connectors embedded solely in the radial layer to reduce a radial extent occupied by the gradient coil assembly, the first set of electrical connectors configured to drive the windings of coils with sufficient currents suitable to generate perturbations to the volume of magnet field such that the MR signals encode an MR image over the region and in accordance with the generated perturbations (Hollis, e.g., Fig. 4 and paragraphs 25-29, particularly paragraph 28, first set of connectors in the form of external connections 150; the electrical leads coupling the primary gradient coil portions 130 and 132 and the primary gradient coil portions 134 and 136 to external connections are located at the same position to enable all the external connections 150 of the coil assembly 101 to be made at substantially the same location such that the connections 150 fit flush within the coil assembly 101 and do not add to the radial or axial growth of the coil assembly 100; it is at least implicit in Hollis’ arrangement that the windings of the gradient coils 18 are supplied with sufficient currents suitable to generate perturbations to the volume of magnet field such that the MR signals encode an MR image over the region and in accordance with the generated perturbations, and that current to the gradient coils 18 is supplied via external connections 150); and
	a control unit coupled to the transmit RF coil assembly, the receive RF coil assembly, and the gradient coils, the control unit configured to synchronously operate the gradient coil assembly, the transmit coil assembly, and the receive coil assembly (Hollis, e.g., Fig. 1 and paragraphs 16-21, controller 30).

	Regarding claim 2, Hollis discloses wherein the radial layer comprises a depressed area where the first set of electrical connectors are inlaid such that the first set of electrical connectors are, at least in part, radially constrained between the radial layer's outer surface and inner surface (see Hollis as applied to claim 1, Hollis, e.g., Fig. 4 and paragraphs 25-29, particularly paragraph 28, first set of connectors in the form of external connections 150; the electrical leads coupling the primary gradient coil portions 130 and 132 and the primary gradient coil portions 134 and 136 to external connections are located at the same position to enable all the external connections 150 of the coil assembly 101 to be made at substantially the same location such that the connections 150 fit flush within the coil assembly 101 and do not add to the radial or axial growth of the coil assembly 100; by virtue of the fact that Hollis’ connections 150 fit flush within the coil assembly 101 and do not add to the radial or axial growth of the coil assembly 100, the connections 150 are necessarily radially constrained between the radial layer's outer surface and inner surface; moreover, Hollis’ connections 150 are necessarily contained/inlaid in a depressed area since the connections 150 do not add to the radial or axial growth of the coil assembly 100).

	Regarding claim 3, Hollis discloses wherein the first set of electrical connectors are separated from the underlying radial layer by electrical insulation material (Hollis, e.g., Figs. 4, 5 and paragraph 26, Hollis’ coils are fabricated on a 

	Regarding claim 4, Hollis discloses wherein the gradient coil assembly is configured to generate perturbations to the volume of magnet field along a longitudinal axis of the bore or transverse to the longitudinal axis of the bore (Hollis, e.g., Fig. 1 and paragraphs 16-21, see paragraph 19 in particular, gradient coils 18 are provided so that a magnetic gradient can be imposed on the magnetic field B0 in the bore 46 in any one or more of three orthogonal directions x, y, and z).

	Regarding claim 5, Hollis discloses shield gradient coils arranged radially outside the windings of coils of the gradient coil assembly and configured to generate a varying magnetic field that attenuates a different varying magnetic field generated by the gradient coil assembly outside of the bore (Hollis, e.g., Figs. 2-3 and paragraphs 22-24, secondary higher order gradient coil 110 that is disposed circumferentially around the primary gradient coil 102 and the corrector coil 104; coil 110 operates as a shielding coil for the corrector coil 104; in operation, the coil 110 assists in reducing and/or preventing eddy current from being induced in the superconducting magnet 12 shown in FIG. 1; additionally or in the alternative, Hollis, e.g., Figs. 2-3 and paragraphs 22-24, secondary gradient coil 112 that is disposed circumferentially about the coil 110; coil 112 functions as a shielding coil for the primary 

	Regarding claim 11, Hollis discloses wherein the control unit is further configured to reconstruct a magnetic resonance (MR) image based on the MR signals (Hollis, e.g., Fig. 1 and paragraphs 16-21, see paragraph 21 in particular, controller 30 includes a processor 48 that controls the processing of the MR signals to produce signals representative of an image of the patient).

	Regarding claim 12, Hollis discloses a display on which the MR image is presented (Hollis, e.g., Fig. 1 and paragraphs 16-21, see paragraph 21 in particular, display device 38).

	Regarding claim 13, Hollis discloses a method for manufacturing an MRI system, the method comprising:
	configuring a housing that includes a bore shaped and sized to accommodate at least a portion of a subject (Hollis, Fig. 1 and paragraphs 16-21, bore 46 of a housing for accommodating patient);
	arranging a main magnet to be accommodated by the housing and configuring the main magnet to generate a volume of magnet field suitable for forming MR imaging over a region located within the bore and covered by the volume of magnetic field (Hollis, e.g., Fig. 1 and paragraphs 16-21, superconducting magnet 12 of the housing);
	configuring a transmit radio frequency (RF) coil assembly capable of transmitting at least one RF signal into the portion of the subject (Hollis, e.g., Fig. 1 and paragraphs 16-21, those portions of RF transmit coil 20 arranged to transmit magnetic pulses);
	configuring a receive radio frequency (RF) coil assembly capable of, in response to the at least one RF pulse, receiving MR signals emitted from the portion of the subject (Hollis, e.g., Fig. 1 and paragraphs 16-21, those portions of RF transmit coil 20, e.g., receive coil elements, for detecting MR pulses from the patient; additionally or in the alternative, receive surface coil (described in paragraph 20 but not shown in Fig. 1) for detecting MR pulses from the patient);
	configuring a gradient coil assembly by:
		arranging windings of coils arranged in a radial layer (Hollis, e.g., Fig. 1 and paragraphs 16-21, magnetic gradient coils 18 are arranged in a radial layer; also see Figs. 2-4 and paragraphs 22-29), and
		embedding a first set of electrical connectors solely in the radial layer to reduce a radial extent occupied by the gradient coil assembly and configuring the first set of electrical connectors to drive the windings of coils with sufficient currents suitable to generate perturbations to the volume of magnet field such that the MR signals encode an MR image over the region and in accordance with the generated perturbations (Hollis, e.g., Fig. 4 and paragraphs 25-29, particularly paragraph 28, first set of connectors in the form of external connections and
		configuring a control unit to be coupled to the transmit RF coil assembly, the receive RF coil assembly, and the gradient coils such that the control unit is capable of synchronously operating the gradient coil assembly, the transmit coil assembly, and the receive coil assembly (Hollis, e.g., Fig. 1 and paragraphs 16-21, controller 30).

	Regarding claim 14, Hollis discloses wherein embedding the first set of electrical connectors comprises inlaying the first set of electrical connectors in a depressed area on the radial layer such that the first set of electrical connectors are, at least in part, radially constrained between the radial layer's outer surface and inner surface (see Hollis as applied to claim 13, Hollis, e.g., Fig. 4 and paragraphs 25-29, particularly paragraph 28, first set of connectors in the form of external connections 150; the electrical leads coupling the primary gradient coil portions 130 and 

	Regarding claim 16, Hollis discloses arranging shield gradient coils radially outside the windings of coils of the gradient coil assembly; and configuring the shield gradient coil to be capable of generating a varying magnetic field that attenuates a different varying magnetic field generated by the gradient coil assembly outside of the bore (Hollis, e.g., Figs. 2-3 and paragraphs 22-24, secondary higher order gradient coil 110 that is disposed circumferentially around the primary gradient coil 102 and the corrector coil 104; coil 110 operates as a shielding coil for the corrector coil 104; in operation, the coil 110 assists in reducing and/or preventing eddy current from being induced in the superconducting magnet 12 shown in FIG. 1; additionally or in the alternative, Hollis, e.g., Figs. 2-3 and paragraphs 22-24, secondary gradient coil 112 that is disposed circumferentially about the coil 110; coil 112 functions 

	Regarding claim 20, Hollis discloses coupling the control unit to a display such that when the control unit has reconstructed an magnetic resonance (MR) image based on the MR signals, the display is configured to present the reconstructed MR image (Hollis, e.g., Fig. 1 and paragraphs 16-21, see paragraph 21 in particular, display device 38 coupled to controller 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis.

	Regarding claim 15, Hollis discloses wherein embedding the first set of electrical connectors in a depressed area comprises electrically attaching the first set of electrical connectors to provide an electrical connection to the windings of coils, and wherein the electrical connection is formed in the depressed area such that the first set of electrical connectors do not extend above the outer surface of the radial layer (see Hollis as applied to claim 14, Hollis, e.g., Fig. 4 and paragraphs 25-29, particularly paragraph 28, first set of connectors in the form of external connections 150; the electrical leads coupling the primary gradient coil portions 130 and 132 and the primary gradient coil portions 134 and 136 to external connections are located at the same position to enable all the external connections 150 of the coil assembly 101 to be made at substantially the same location such that the connections 150 fit flush within the coil assembly 101 and do not add to the radial or axial growth of the coil assembly 100; by virtue of the fact that Hollis’ connections 150 fit flush within soldering.  The examiner takes Official notice of that fact that the use of soldering for attaching electrical conductors together so as to form an electrical connection was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hollis such that soldering is used to establish the electrical connections to the gradient coils in view of the well-recognized usefulness of soldering for this purpose.

Claims 6-8, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of US 5,568,051 to Yamagata (Yamagata).

	Regarding claims 6-8, Hollis is not relied upon as explicitly disclosing shimming coils located on the radial layer or a different radial layer, wherein the shimming coils are configured to improve a homogeneity of the magnetic field within the region for MR imaging, wherein the shimming coils are driven by shimming currents provided through a second set of electrical connectors located on the radial layer or the different radial layer, wherein the second set of electrical connectors are different from the first set of electrical connectors (claim 6), cooling structures inlaid in the radial layer and configured to provide cooling when the windings of coils of the gradient coil assembly are driven with sufficient currents suitable to generate perturbations to the volume of magnet field (claim 7) and wherein the gradient coil assembly is coupled to a gradient amplifier through the first set of electrical connectors (claim 8).  In related art, Yamagata discloses shimming coils located on a radial layer different than a radial layer containing a gradient coil unit, wherein the shimming coils are configured to improve a homogeneity of the magnetic field within the region for MR imaging, wherein the shimming coils are driven by shimming currents provided through a second set of electrical connectors located on the radial layer that is different than the connectors for providing currents to the gradient coil unit (Yamagata, e.g., col. 7, lines 35-47).  Yamagata further discloses a cooling device for the gradient coil unit, for example, a water-cooling system, may be required (Yamagata, e.g., col. 2, lines 11-19; also see col. 5, lines 47-57).  Yamagata further discloses a gradient coil assembly that is coupled to a gradient amplifier through a first set of electrical connectors (Yamagata, e.g., col. 4, lines 14-27).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known 

	Regarding claim 10, Hollis in view of Yamagata as applied to claim 8 (see 112(b) rejection of claim 10 above, claim 10 presumed to depend from claim 8) discloses wherein the gradient amplifier drives the gradient coil assembly through the first set of electrical connectors with sufficient currents suitable to generate perturbations to the volume of magnet field that are along and transverse a longitudinal axis of the bore (in the combination of Hollis in view of Yamagata, the gradient amplifier supplies current to the external connections 150 of Hollis’ gradient coils 18; note that the gradient coils 18 are provided so that a magnetic gradient can be imposed on the magnetic field B0 in the bore 46 in any one or more of three orthogonal directions x, y, and z).

	Regarding claims 17-18, Hollis is not relied upon as explicitly disclosing arranging shimming coils to be positioned on the inside or the outside of the radial layer; and configuring the shimming coils to improve a homogeneity of the magnetic field within the region for MR imaging when the shimming coils are driven by shimming currents provided through a second set of electrical connectors different from the first set of electrical connectors (claim 17) and arranging cooling structures to be positioned on the radial layer or on a different radial layer underneath the radial layer; and configuring the cooling structures such that cooling is effectuated when the windings of coils of the gradient coil assembly are driven with sufficient currents suitable to generate perturbations to the volume of magnet field (claim 18).  In related art, Yamagata discloses shimming coils located on a radial layer different than a radial layer containing a gradient coil unit, wherein the shimming coils are configured to improve a homogeneity of the magnetic field within the region for MR imaging, wherein the shimming coils are driven by shimming currents provided through a second set of electrical connectors located on the radial layer that is different than the connectors for providing currents to the gradient coil unit (Yamagata, e.g., col. 7, lines 35-47).  Yamagata further discloses a cooling device for the gradient coil unit, for example, a water-cooling system, may be required (Yamagata, e.g., col. 2, lines 11-19; also see col. 5, lines 47-57).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Yamagata, and further in view of US 2013/0271139 to Grodzki et al. (Grodzki).

	Regarding claim 9, Hollis in view of Yamagata is not relied upon as explicitly disclosing wherein the first set of electrical connectors are configured to receive currents up to root mean square (rms) 400 A continuous.  Grodzki discloses a gradient coil system for generating a gradient magnetic field in a magnetic resonance system that uses currents that are in a range of a few 100 amps (Grodzki, e.g., paragraph 5).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hollis such that the first set of electrical connectors are configured to receive currents up to root mean square (rms) 400 A continuous.  In this way, the first connectors may be suitably configured for handling gradient coil currents in the range disclosed by Grodzki, e.g., a few 100 amps.

	Regarding claim 19, Hollis is not relied upon as explicitly disclosing coupling the gradient coil assembly to a gradient amplifier through the first set of electrical connectors capable of receiving currents up to root mean square (rms) 400 A continuous.  Yamagata discloses coupling a gradient coil assembly to a gradient .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2014/0167762 to Sugiyama relates to a coil device and a magnetic resonance imaging apparatus having the coil device as a gradient magnetic field coil; see, e.g., Figs. 1-10; see Fig. 8 and paragraphs 117-118 in particular, since the height of the first clearance section 1a is larger than the diameter of the crossover wire 43, the crossover wire 43 can be accommodated in the first clearance section 1a.



	US 2015/0276896 to Sakakura et al. relates to a gradient magnetic-field coil and a magnetic-resonance imaging apparatus; see, e.g., Fig. 3A and related Fig. 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863